OPINION — AG — ** POUNDAGE FEE — COURT CLERK ** QUESTION: MAY THE COURT CLERK LAWFULLY RECEIVE THE ONE PERCENT POUNDAGE FEE FROM MONEY RECEIVED FROM A BOARD OF EDUCATION (SCHOOL BOARD) OF AN INDEPENDENT SCHOOL DISTRICT IN A CONDEMNATION PROCEEDING AND PAID OUT TO THE PROPERTY OWNER ? — SINCE SAID COST IS ONE FOR WHICH THE DEFENDANT IN AN EMINENT DOMAIN ACTION CANNOT BE CHARGED (SEE: KELLEY V. OKLAHOMA TURNPIKE AUTHORITY, AND GRAND RIVER DAM AUTHORITY V. GRAND-HYDRO ET AL), THE COURT CLERK SHOULD 'NOT' CHARGE SAID ONE PERCENT FEE, IN CASES WHERE A SCHOOL DISTRICT IS PLAINTIFF IN AN EMINENT DOMAIN PROCEEDING. (STATE IMMUNITY FOR PAYMENT OF COURT COSTS, STATE NOT LIABLE FOR COURT COSTS) CITE: 28 Ohio St. 31 [28-31], OPINION NO. JUNE 28, 1941 — LIVINGSTON (CHARGE, STATE, FEES) (RICHARD M. HUFF)